DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement submitted on 10/20/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kandekar et al. (US 2012/0252418 herein Kandekar), and further in view of Altman et al. (US 2013/0217332 herein Altman).
Regarding claim 1, Kandekar teaches a system, comprising: 
a non-transitory memory (read as memory 68) (Kandekar – Figure 6, and [0070]); and 
one or more hardware processors coupled to the non-transitory memory (read as controller 66 connected to memory 68) (Kandekar – Figure 6, and [0070]) and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, by a first device of a plurality of devices, a check-in request from a user device, wherein the plurality of devices does not include the user device (read as check-ins) (Kandekar – Figures 2A and 2B, [0024]-[0026]), and [0066]); 
in response to receiving the check-in request from the user device, transmitting, by the first device, the check-in request to a server device (Kandekar – Figure 2A and 2B, [0024]-[0026], and [0066]); 
receiving, by the first device from the server device, a device identifier corresponding to the user device (read as unique ID assigned to the user device 12) (Kandekar – Figures 2A and 2B, [0024], and [0043]); 
transmitting, by the first device to the user device, the device identifier (Kandekar – [0043], and [0061]); 
detecting, by a second device of the plurality of devices, a first electronic message from the user device, wherein the first electronic message includes the device identifier (read as scanning and passive scanning; detecting the proximity of the user device) (Kandekar – [0043], and [0061]).
However, Kandekar fails to teach in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices.
In the related art, Altman teaches in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices (read as wireless identity transmitters may transmit broadcast messages that indicate one or more behaviors to be performed by a proximity broadcast receiver such as a mobile phone when the broadcast message may also include a command identifier or a device type identifier; proximity broadcast receiver may receive an instruction message and may perform an action based on the received instruction message) (Altman – [0106], and [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Altman into the teachings of Kandekar for the purpose of transmitting identification codes and responding accordingly by transmitting data and performing actions based on received instructions associated with identification codes.
Regarding claim 2 as applied to claim 1, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by the second device (read as second unit may use identifiers that connect data stored within the unit; data may be stored in any of various types of data structures; sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver) (Altman – [0101], [0195]).
Regarding claim 3 as applied to claim 1, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by a third device of the plurality of devices (read as sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver; third-parties may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138, and/or identity transceivers) (Altman – [0101], [0135], [0191], [0195]).
Regarding claim 4 as applied to claim 1, Kandekar as modified by Altman further teaches wherein the check-in request includes an encrypted token value corresponding to the server device or the first device (read as the device ID may be a token computed from the MAC address of the user device 12 in order to maintain privacy) (Kandekar – [0024], [0046], and [0066]).
Regarding claim 5 as applied to claim 4, Kandekar as modified by Altman further teaches wherein the transmitting the check-in request to the server device causes the server device to decrypt the encrypted token and check-in the user device to a location corresponding at least one of the plurality of devices based on a token value corresponding to the encrypted token (read as decrypting capability included in the central server to enable it to process payload data received in sighting message; decoding, decrypting, and otherwise access obscured identification information) (Altman – [0009], [0100], [0237], [0321], and [0412]).
Regarding claim 6 as applied to claim 1, Kandekar as modified by Altman further teaches wherein the digital content is a digital offer or a digital advertisement (read as broadcast advertisements; advertisement packet as specified for Bluetooth LE devices in the Bluetooth protocol; transmit a link advertisement message) (Altman – [0113], [0145], [0156], and [0194]).
Regarding claim 7 as applied to claim 1, Kandekar as modified by Altman further teaches wherein the providing the digital content to the user device includes determining, by the server device, a digital content to transmit to the user device based on a location of the user device, wherein the location of the user device is determined from information received via the plurality of devices (read as analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; user context of the user is generally data that describes a context of the user such as a geographic location of the user, or the like; current locations of the friends of the user; geographic location of the venue; residential address of the user, work address of the user) (Kandekar – [0020], [0025], [0047]).

Regarding claim 8, Kandekar teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
receiving, by a first device of a plurality of devices, a check-in request from a user device, wherein the plurality of devices does not include the user device (read as check-ins) (Kandekar – Figures 2A and 2B, [0024]-[0026]), and [0066]); 
in response to receiving the check-in request from the user device, transmitting, by the first device, the check-in request to a server device (Kandekar – Figure 2A and 2B, [0024]-[0026], and [0066]); 
receiving, by the first device from the server device, a device identifier corresponding to the user device (read as unique ID assigned to the user device 12) (Kandekar – Figures 2A and 2B, [0024], and [0043]); 
transmitting, by the first device to the user device, the device identifier (Kandekar – [0043], and [0061]); 
detecting, by a second device of the plurality of devices, a first electronic message from the user device, wherein the first electronic message includes the device identifier (read as scanning and passive scanning; detecting the proximity of the user device) (Kandekar – [0043], and [0061]).
Kandekar fails to teach in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices.
In the related art, Altman teaches in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices (read as wireless identity transmitters may transmit broadcast messages that indicate one or more behaviors to be performed by a proximity broadcast receiver such as a mobile phone when the broadcast message may also include a command identifier or a device type identifier; proximity broadcast receiver may receive an instruction message and may perform an action based on the received instruction message) (Altman – [0106], and [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Altman into the teachings of Kandekar for the purpose of transmitting identification codes and responding accordingly by transmitting data and performing actions based on received instructions associated with identification codes.
Regarding claim 9 as applied to claim 8, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by the second device (read as second unit may use identifiers that connect data stored within the unit; data may be stored in any of various types of data structures; sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver) (Altman – [0101], [0195]).
Regarding claim 10 as applied to claim 8, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by a third device of the plurality of devices (read as sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver; third-parties may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138, and/or identity transceivers) (Altman – [0101], [0135], [0191], [0195]).
Regarding claim 11 as applied to claim 8, Kandekar as modified by Altman further teaches wherein the check-in request includes an encrypted token value corresponding to the server device or the first device (read as the device ID may be a token computed from the MAC address of the user device 12 in order to maintain privacy) (Kandekar – [0024], [0046], and [0066]).
Regarding claim 12 as applied to claim 11, Kandekar as modified by Altman further teaches wherein the transmitting the check-in request to the server device causes the server device to decrypt the encrypted token and check-in the user device to a location corresponding at least one of the plurality of devices based on a token value corresponding to the encrypted token (read as decrypting capability included in the central server to enable it to process payload data received in sighting message; decoding, decrypting, and otherwise access obscured identification information) (Altman – [0009], [0100], [0237], [0321], and [0412]).
Regarding claim 13 as applied to claim 8, Kandekar as modified by Altman further teaches wherein the providing the digital content to the user device includes determining, by the server device, a digital content to transmit to the user device based on a location of the user device, wherein the location of the user device is determined from information received via the plurality of devices (read as analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; user context of the user is generally data that describes a context of the user such as a geographic location of the user, or the like; current locations of the friends of the user; geographic location of the venue; residential address of the user, work address of the user) (Kandekar – [0020], [0025], [0047]).

Regarding claim 14, Kandekar teaches a method, comprising: 
receiving, by a first device of a plurality of devices, a check-in request from a user device, wherein the plurality of devices does not include the user device (read as check-ins) (Kandekar – Figures 2A and 2B, [0024]-[0026]), and [0066]); 
in response to receiving the check-in request from the user device, transmitting, by the first device, the check-in request to a server device (Kandekar – Figure 2A and 2B, [0024]-[0026], and [0066]); 
receiving, by the first device from the server device, a device identifier corresponding to the user device (read as unique ID assigned to the user device 12) (Kandekar – Figures 2A and 2B, [0024], and [0043]); 
transmitting, by the first device to the user device, the device identifier (Kandekar – [0043], and [0061]); 
detecting, by a second device of the plurality of devices, a first electronic message from the user device, wherein the first electronic message includes the device identifier (read as scanning and passive scanning; detecting the proximity of the user device) (Kandekar – [0043], and [0061]).
Kandekar fails to teach in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices.
In the related art, Altman teaches in response to detecting the first electronic message, providing a digital content to the user device, wherein the digital content is provided to the user device by the server device via at least one of the plurality of devices (read as wireless identity transmitters may transmit broadcast messages that indicate one or more behaviors to be performed by a proximity broadcast receiver such as a mobile phone when the broadcast message may also include a command identifier or a device type identifier; proximity broadcast receiver may receive an instruction message and may perform an action based on the received instruction message) (Altman – [0106], and [0209]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Altman into the teachings of Kandekar for the purpose of transmitting identification codes and responding accordingly by transmitting data and performing actions based on received instructions associated with identification codes.
Regarding claim 15 as applied to claim 14, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by the second device (read as second unit may use identifiers that connect data stored within the unit; data may be stored in any of various types of data structures; sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver) (Altman – [0101], [0195]).
Regarding claim 16 as applied to claim 14, Kandekar as modified by Altman further teaches wherein the digital content is provided to the user device by a third device of the plurality of devices (read as sighting message may include digital certificate or code that may be used by a central server to confirm the identity of the proximity broadcast receiver; third-parties may use terminals 124 to register wireless identity transmitters 110, proximity broadcast receivers 142, 138, and/or identity transceivers) (Altman – [0101], [0135], [0191], [0195]).
Regarding claim 17 as applied to claim 14, Kandekar as modified by Altman further teaches wherein the check-in request includes an encrypted token value corresponding to the server device or the first device (read as the device ID may be a token computed from the MAC address of the user device 12 in order to maintain privacy) (Kandekar – [0024], [0046], and [0066]).
Regarding claim 18 as applied to claim 17, Kandekar as modified by Altman further teaches wherein the transmitting the check-in request to the server device causes the server device to decrypt the encrypted token and check-in the user device to a location corresponding at least one of the plurality of devices based on a token value corresponding to the encrypted token (read as decrypting capability included in the central server to enable it to process payload data received in sighting message; decoding, decrypting, and otherwise access obscured identification information) (Altman – [0009], [0100], [0237], [0321], and [0412]).
Regarding claim 19 as applied to claim 14, Kandekar as modified by Altman further teaches wherein the digital content is a digital offer or a digital advertisement (read as broadcast advertisements; advertisement packet as specified for Bluetooth LE devices in the Bluetooth protocol; transmit a link advertisement message) (Altman – [0113], [0145], [0156], and [0194]).
Regarding claim 20 as applied to claim 14, Kandekar as modified by Altman further teaches wherein the providing the digital content to the user device includes determining, by the server device, a digital content to transmit to the user device based on a location of the user device, wherein the location of the user device is determined from information received via the plurality of devices (read as analyze check-ins reported to identify potentially redundant or erroneous check-ins, and may resolve any such multiple check-ins to a single relevant check-in based on information such as the metadata of the venue(s); the identifiers, locations and other metadata of the venue-operated device(s) 14 reporting the check-ins; user context of the user is generally data that describes a context of the user such as a geographic location of the user, or the like; current locations of the friends of the user; geographic location of the venue; residential address of the user, work address of the user) (Kandekar – [0020], [0025], [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648